t c memo united_states tax_court stanley howard petitioner v commissioner of internal revenue respondent docket no 7913-o0l filed date joyce griggs for petitioner john a weeda and judith c winkler for respondent memorandum findings_of_fact and opinion laro judge petitioner seeks judicial review under sec_6330 of an adverse appeals_office collection action determination unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some facts were stipulated we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in orofino idaho when the petition in this case was filed petitioner failed to file income_tax returns for through respondent prepared substitute returns for each year at issue on date a statutory_notice_of_deficiency was issued to petitioner for and statutory notices of deficiency for and were issued to petitioner on date respondent assessed dollar_figure of income_tax penalties and interest against petitioner for the years at issue on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing to petitioner petitioner timely requested a hearing in his request for a hearing petitioner raised a single argument i do not agree with the collection action of levy and notice_of_intent_to_levy notice date the basis of my complaint is what i believe to be the lack of a valid summary record of assessment pursuant to sec_301_6203-1 without a valid assessment there is no liability without a liability there can be no levy no notice_of_intent_to_levy nor any other collection actions - - on date respondent provided written notification to petitioner’s representative that a telephone hearing was scheduled for date and enclosed copies of respondent’s computer transcripts of account for each of the tax years at issue the appeals officer relied upon the computer transcripts of account a k a meftra or meftra-x that were contained in the administrative file as both proof that a valid assessment was made and verification of petitioner’s liability at the time scheduled for the hearing the appeals officer placed telephone calls to petitioner’s representative at two different telephone numbers provided by the representative petitioner’s representative was not available at either number the appeals officer left messages at both numbers requesting that petitioner’s representative contact the appeals officer to reschedule the hearing petitioner’s representative did not return either message on date respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination states in pertinent part you allege the assessments and the liabilities are invalid statutory_notice_of_deficiency snd were sent to you dated date for the tax_year and date for the and tax years there is no evidence that you responded to the snds either by filing _- _- amended returns or petitioning the tax_court you are precluded from raising liability as an issue under sec_6330 b you have not provided any relevant information or proposed any alternative collection resolutions you were offered an opportunity for a hearing to raise appropriate issues under the statute you did not respond to this opportunity without further cooperation it is appeals determination that the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary petitioner timely filed a petition for judicial review of that determination after the time the petition was filed with this court but before trial respondent provided petitioner with copies of the form_4340 certificate of assessments and payments for each year at issue opinion in the judicial review of a sec_6330 determination where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the underlying liability is not at issue the court will review the commissioner's administrative determination for abuse_of_discretion 114_tc_604 in this case the validity of the underlying tax is not at issue consequently we review respondent’s determination under the abuse_of_discretion standard - - petitioner’s sole allegation of error is that the appeals officer abused her discretion by failing to obtain proper verification of the liability from the secretary as required by sec_6330 the appeals officer relied on the computer transcript of account to verify petitioner’s tax_liability respondent argues that in the absence of any evidence of an irregularity in the assessment reliance upon the transcript of account as verification of the liability is sufficient to satisfy the requirements of sec_6330 we agree with respondent sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand for payment the secretary may collect the tax by levy upon the taxpayer’s property sec_6331 provides that the secretary must provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by such a levy in congress enacted sec_6330 to provide additional procedural protections for taxpayers in tax collection matter sec_2 any other issues raised by petitioner at the administrative level are deemed conceded because petitioner did not pursue them at trial and did not file a posttrial brief as required by the court’s rules see rule a remuzzi v commissioner tcmemo_1988_8 issue not addressed by the taxpayers on brief deemed conceded affd without published opinion 867_f2d_609 4th cir - - involving the imposition of a levy on a taxpayer's property internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6330 generally provides that the secretary cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review of the matter in the form of a hearing judicial review of the administrative determination is available if the taxpayer timely petitions this court or the appropriate united_states district_court sec_6330 sec_6330 requires that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met petitioner relies upon sec_301_6330-1 proceed admin regs to demonstrate that respondent failed to comply with sec_6330 sec_301_6330-1 supra governs the matters to be considered at the hearing and provides in relevant part petitioner actually referenced the temporary regulations sec_301_6320-1t e temporary proced admin regs fed reg date we understand that petitioner intended to reference sec_301_6330-1t e temporary proced admin regs fed reg date additionally since this case was submitted final regulations were issued and are applicable to this case the final regulations effected no material_change to the section cited by petitioner - j- e matters considered at cdp hearing in general appeals has the authority to determine the validity sufficiency and timeliness of any cdp_notice given by the irs and of any request for a cdp hearing that is made by a taxpayer prior to issuance of a determination the hearing officer is required to obtain verification from the irs office collecting the tax that the requirements of any applicable law or administrative procedure have been met we have previously held that an appeals officer may rely on either a form_4340 or a computer printout of the transcript of account for the taxpayer to verify the taxpayer’s liability and that a valid assessment has been made see 115_tc_35 kuglin v commissioner tcmemo_2002_51 mann v commissioner tcmemo_2002_48 wyli v commissioner tcmemo_2001_65 the information contained in a form_4340 that is used to verify the validity of an assessment is also contained in a computer transcript of account accordingly the appeals officer’s reliance upon the computer transcript as verification of petitioner’s liability satisfied the requirements of sec_6330 moreover when the commissioner provides the taxpayer with the form_4340 ie proof of assessment after the hearing and before the trial and the taxpayer does not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments the taxpayer is --- - not prejudiced see 118_tc_162 in this case petitioner was provided with a copy of the form_4340 prior to trial however petitioner did not allege any irregularities in the assessment procedure petitioner also did not present any evidence at trial or otherwise show any irregularity in the assessment procedure accordingly we sustain respondent’s determination that the collection action should proceed additionally petitioner has not alleged that the proposed method of collection is inappropriate neither has petitioner offered any alternative means of collection nor has he raised any spousal defenses accordingly we hold for respondent see 117_tc_183 accordingly decision will be entered for respondent
